Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Remarks/Arguments

Applicant’s arguments with respect to claim prior art rejection have been fully considered but they are moot in view of new rejection, where new prior art Sonn has been analyzed as primary prior art.

Following prior arts are considered pertinent to applicant's disclosure.
US 20190056498 A1 (hereinafter Sonn)
US20100128109A1 (hereinafter Banks)
US 20170353712 A1 (hereinafter Price)
JP2009257780 (hereinafter JP780)
US 20120170097 A1 (hereinafter Han)
US 20180176492 A1
US 20160061941 A1
US 20020149694 A1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-11, 14-17, 20, 23 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sonn in view of Banks.


Regarding Claim 1. Sonn teaches a method of recording an image [(para 7, imaging, Fig.6, Fig.10)] , comprising:
receiving a sequence of returned light pulse portions scattered or reflected from a scene[(para 6-7, receiving light 117 in Fig.6 also note para 247 “a pulsed light activation sequence”)] ; 
modulating, [(para 106)] ; 
generating a control signal for selectively enabling or disabling  one or more photo-responsive elements in a sensor wherein integration times of photo-responsive elements are activated or deactivated while the photo-responsive elements are enabled or disabled, respectively, by the control signal[(“selective activation and deactivation of a pixel element” in para 106; Integration timing IV-VI in Fig. 10. “integration duration” para 140; integration time in para 247)] ; 
applying the control signal to the photo-responsive elements of the sensor to control a sequence of exposure periods of the photo-responsive elements, the control signal activating the integration times of the photo-responsive elements during each exposure period [(Fig.10 IV & V and para 247)] , wherein the modulated light pulse portions are captured by the photo- responsive elements only during the exposure periods, and the control signal deactivating the integration times of the photo-responsive elements at times outside the exposure periods to prevent incoming light from being detected by the sensor at times other than the exposure periods[(as can be seen from Fig.10 timing IV and V, the Group 1 and Group 2 pixel are selectively turned on and remain off other time. It is understood that when they are off they would not detect any light )] ; 
generating a sequence of sensor signals as a result of the sensor receiving the modulated light pulse portions and the control signal; accumulating the sequence of sensor signals to form a sensor output signal; reading the sensor output signal; and recording the image based on the sensor output signal.[[(“ readout process VIII is shown to be executed after accumulation of signal 
values for a plurality of pixel subsets” para 247)] 


Sonn does not explicitly teaches modulating as a function of time, an intensity 

However, in the same/related field of endeavor, Banks teaches modulating as a function of time, an intensity [(para 13)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to achieve predict table result. Because both Sonn and Banks  are concern with depth imaging, Sonn describes use of modulator, but does not elaborate about the modulation, Banks shows that in this field and in similar application modulating as a function of time, an intensity.   

 

Regarding Claim 9: This claim is similar to claim 1 except, this is describing the process with respect to the first returned pulse and second return instead of sequence of pulses, therefore this claim is obvious in view of the analysis of claim 1 and considering Fig.10 of Sonn (please note Group 1 & Group 2).

Regarding Claim 14: This is corresponding system claim to perform the process of claim 1. This claim is obvious in view of analysis of claim 1 and considering that the prior art combinations are also teaching the corresponding system and its components.
 modulator, sensor, processor and [(Fig.2)] ,

Sonn additionally teaches, with respect to claims 2, 10, 15. The method of claim 1, further comprising: illuminating the scene with a sequence of light pulses for causing the returned light pulse portions. [(Fig.10 timing I)] 

Sonn in view Banks additionally teaches, with respect to claims 3, 11 The method of claim 2, further comprising: determining a time-of-flight for the sequence of light pulses and the returned light pulse portions to travel to and from the scene, respectively and synchronizing the sequence of exposure periods with the sequence of light pulses[(Sonn para 2, 111; Banks para 54)] ;

Sonn additionally teaches, with respect to claims 4. The method of claim 2, wherein the sequence of light pulses includes between 2 to 30 light pulses[(Sonn Fig. 10 timing sequence I)] . 

Sonn additionally teaches, with respect to claims 5. The method of claim 1, further comprising: accumulating the sequence of sensor signals within the sensor.[[(“ readout process VIII is shown to be executed after accumulation of signal 
values for a plurality of pixel subsets” para 247)] 


Sonn additionally teaches, with respect to claims 8. The method of claim 1, further comprising: generating a 3D image based on the sensor output signal.[(para 251)]  


Sonn additionally teaches, with respect to claims 16. The system of claim 14, wherein the modulator is an electro-optic modulator[(para 106)] . 

Banks additionally teaches, with respect to claims 17. The system of claim 16, wherein the electro-optic modulator is selected from the group consisting of a Pockels cell, a Kerr cell, or any suitable combination of the foregoing[(para 10)] . 

Sonn additionally teaches, with respect to claims 20. The system of claim 14, wherein the sensor is a CMOS sensor or a CCD sensor[(para 106)] .

Banks additionally teaches with respect to claim 23 synchronizing the modulation as a function of time with the sequence of light pulses [(para 13, 24)]

Banks additionally teaches with respect to claim 24 wherein the light source and modulator are further configured to synchronize the sequence of light pulses emitted by the light source with modulations of the returned light pulse portions performed by the modulator.[[(para 13, 24)] 

Claims 6-7, 12-13, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sonn in view of Banks in view of Price.

Regarding Claims 6, 12, 21. Sonn in view of Banks does not explicitly teach however Price in the same field teaches that each of the exposure periods is about one 1 mu.second., However, in the same/related field of endeavor, Han teaches that each of the exposure periods is about one .mu.second [(para 51)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the invention, to combine the teaching of the prior arts because such combination would enhance the speed of the device.

Regarding Claims 7, 13, 22 Sonn in view of Banks does not explicitly teach however Price in the same field teaches that adjacent exposure periods are separated from each [(para 51, 52, if the pulses are 1ms and duty cycle is 20% then separation is 4 ms)] 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486